SHERWOOD, J.
Indicted for murder in the first degree for killing one R. H. Morgan with a shotgun on the seventeenth of April, 1896, defendant being put upon his trial was found guilty of the second degree of that offense, and his punishment assessed at fourteen years in the penitentiary.
This homicide grows out of a disputed line, and a portion of a disputed rock fence, which, if removed would open defendant’s field and leave it uninclosed, and besides, would admit the water from the hillside to sweep over defendant’s field. A lane running north and south divided the two fences of defendant and of Hammond, that of defendant lying on the west and Hammond’s on the east of that lane which, at its north end, opened into a public road which at this point *190ran west on the north side of defendant’s field. The north end of the lane terminated at the foot of a steep hill, which was the watershed of that immediate locality. The disputed boundary and rock lay between the northeast and the northwest corners of the respective fields. Hammond had lived on his farm about nineteen years and had never, so far as it appears, had any difference on difficulty with his vis-a-vis neighbor.
Defendant, forty-five years of age, had lived on his farm some fifteen years, in the county some thirty years, had been constable and justice of the peace some ten or twelve years, and bore an excellent reputation for being a peaceable and law-abiding citizen. On the other hand, Morgan, who had lived on the farm of Hammond, his step-father, for about the space of a year and had rented it, it seems, for the year 1896, had the reputation, as some of the. testimony tends to show, of being of a rash, quarrelsome, turbulent and dangerous disposition, of which defendant was informed prior to the fatal occurrence, and he had been warned by some of his neighbors to be on his guard against Morgan. Indeed, it seems Morgan had conceived a strong dislike against defendant, and had made serious threats against him, and of these threats defendant had been told. About two weeks before the homicide, Morgan had gotten into an altercation with defendant’s youngest son; had thrown rocks at him, and when remonstrated with by defendant on that occasion had invited defendant out of his field in order to beat him, saying to the latter that he had it laid up for him and intended to do him up.
Morgan was a large stout man weighing one hundred and seventy-five to one hundred and ninety pounds, and was about thirty-eight years old. Defendant had been prosecuted for obstructing the public road at the northeast corner of his field, and was convicted of that offense. On termination of this prosecution, defendant under the direction of the prosecuting attorney and sheriff as to where his fence should be *191erected, bad set bis fence back on bis line as it was ascertained to be on tbe trial aforesaid, and be built tbis portion of tbe fence of rock in order to prevent bis field from being flooded. After tbis building of bis fence back on bis line, defendant was repeatedly annoyed by Morgan throwing tbis fence down, when defendant would rebuild it. Tbis process of rebuilding bad just been completed just after noon of tbe day of tbe homicide, by defendant and two or three of bis nearest neighbors. In'tbe afternoon, a passing neighbor,- having informed Morgan, who was at work in bis field plowing, of tbe fence being replaced, be immediately quit bis work, sent bis team around by tbe bottom road, went by bis bouse for bis ax and pistol, and with Hammond, bis step-father, and Mrs. Hammond, bis mother, be went to where tbe rock wall bad been replaced, taking with him two chains. Tbe others of tbe family, two grown women, and two boys, one twelve years and tbe other younger, all went to what was termed tbe “rock pile,” as tbe rock wall at tbe locus in quo was called. Arriving there, they all went to work tearing down defendant’s fence and placing tbe rock thus obtained on that of Hammond. Defendant was in bis field cutting sprouts; bis son who was in tbe field also and plowing, but somewhat nearer to tbe rock wall than bis father, saw Morgan and called bis father’s attention to it, whereupon defendant looking up, saw Morgan coming down tbe bill towards tbe rock wall, at a brisk walk or run. He bad on bis arm an ax and defendant thought be saw him have also a pistol. Behind Morgan were bis stepfather and mother. Defendant also noticed tbe others of tbe party proceeding to tbe same point with horses, etc. Thinking it prudent to do so, defendant went to bis bouse and got a shotgun and returned to tbe field and went towards where Morgan and tbe others were tearing defendant’s fence down, and when defendant got -within about thirty steps of him where they were tearing tbe fence down, Morgan said to him: “Don’t come any closer.” Defendant told him to go *192away and not to disturb Ms fence, when Morgan replied with, foul and abusive language.
Whether defendant had his gun presented at Morgan at the time or not is the subject of conflicting evidence. Some of the testimony shows it was thus carried; other that defendant merely carried it in his hands, and other still, that it was on his shoulder. After testifying as above stated, with regard to what Morgan said to him, defendant continued: “I kept insisting that Morgan get away, that I didn’t want any trouble with him, and that that was my fence, and he very well knew the court had so decided, and if he thought it wasn’t, to go into court, and when the court decided it was his, he should have it, and not until then. He kept on abusing me, and then he had a pistol, the first I saw of it he was behind the wall from me, and he Mnd o’ scooted down by the side of the tree, and I .could just see the pistol and a little side of his face, and when he did that I turned and walked a few steps right around towards the lane; I was out from the lane a little ways, and about that time his mother came out and commenced quarreling at me, and I said to the old lady, ‘I didn’t come over here to quarrel with women, it would look better if you were at the house.’ I told her I didn’t come to quarrel with the old lady, and it would look better if she was at the house, and I happened to think of myself again, that it was perhaps done to draw my attention, and when I noticed Morgan again he was up and a few feet from the tree, and I says again, ‘Go away and don’t tear my fence down, "and don’t abuse me any more. I mean what I say.’ I don’t think I can repeat the language exactly that I used, and he stooped down and threw some rock from the wall and whirled around in that position (indicating), and that was the time the gun, I guess, fired very quickly. I was a southwest direction from Mr. Morgan, and he reached over just in this position and jerked some rock on, and as he raised up he threw himself in that position, and I thought he was going to draw his pistol, then I *193fired. I thought he was going to draw his pistol. He was not over four or five feet from where he presented the pistol at me.”
There was other testimony tending to show that defendant threatened to shoot Morgan in ease he did not quit removing the rook, and that Morgan had his team attached to a stone and had just started to drive the team off, when defendant fired; that the exact words used by defendant to Morgan at that moment, were: “Damn you, if you move that I will shoot you,” and Morgan answered: “You Mss my a — , you cowardly son of a b-,” and started his team, and that witness did not see Morgan have a pistol. The testimony of some of the witnesses corroborates that of defendant, and that of others is of a contrary effect.
The above statement affords a sufficient outline of the eAÚdence to enable the law to be correctly applied to the facts thus recited. Proper instructions were given on the questions of murder in the first and second degrees and they followed the usual formula. If defendant ldlled Morgan with express malice, he Arould be guilty of murder in the first degree, but this remark is, however, to be qualified by this observation, that even if defendant did kill Morgan with express malice, yet if he did so in his necessary self-defense, it would not be murder though defendant bore express malice. [State v. Rapp, 142 Mo. loc. cit. 447, 448.]
Eelative to the question of self-defense, instruction 17 exhibits the insignia of that heresy which has so warped “the first law of nature” in this State that the original commentator thereon Avould not know that subject were he to encounter it in liis pathway. In the first place, it is not generally true that “the right of self-defense does not imply the right of attack.” This is something AAdiich depends upon the circumstances of each individual case. A person about to be attacked is not bound to wait until his adversary gets “the drop *194on him” or “draws a bead on him,” to use familiar bnt significant expressions, before be takes steps to present those occurrences from taking place.
As was aptly said by Wag-Nee, J., in State v. Sloan, 47 Mo. 612: “When a person apprehends that some one is about to do him great 'bodily harm, and there is reasonable ground for believing the danger imminent that such design will be accomplished, he may safely act upon appearances, and even kill the assailant if that be necessary to avoid the apprehended danger; and the killing will be justifiable, although it may afterward turn out that the appearances were false, and there was, in fact, neither design to do him serious injury nor danger that it would be done. He must decide at his peril upon the force of the circumstances in which he is placed, for that is a matter which will be subject to judicial review. But. he will not act at his peril of making that guilt, if appearances prove false which would be innocence had they proved true.”
Nor is it true that a party who expects to be attacked has no right “to put himself in the way of being assaulted,” etc. So long as defendant did no overt act towards Morgan he had a perfect right to go where he would, and the expectation of being assaulted cuts no figure in the case. [State v. Evans, 124 Mo. loc. cit. 410, 411.]
Besides, defendant was on his .own terra firma, and being there had the right to repel with force the removal of his fence, as this was a forcible trespass, and an invasion of his property rights. But he had no right to kill Morgan because the latter tore down his fence, or carried it off, and his act in killing Morgan unless done on the ground of self-defense, was not justifiable or excusable, but still it was not murder unless done with express malice.
On this subject Hawkins says: “Neither can a man justify the killing another in defense of his house or goods, or even of his person, from a bare private trespass; and therefore he that ldlls another, who claiming a title to his house, *195attempts to enter it by force, and sboots at it, or that breaks open bis windows in order to arrest bim, or that persists in breaking bis hedges after be is forbidden, is guilty of manslaughter.” [1 Hawkins P. C. (6 Ed.), cb. 28, sec. 23, p. 108.]
And certainly the same rule would apply to tearing down a rock fence as would apply to breaking a hedge. "Wharton says: “We may here repeat that it is murder for A. to deliberately kill B. for merely trespassing on A.’s property, A. at the time knowing that only a mere trespass was intended. The same 'rule applies, mutaiis mutandis, to the vindication of the right to personal property. If the killing of the trespasser in either case take place in the passion and heat of blood, the killing is manslaughter, but unless it be in resisting robbery, it is not justifiable.On the other hand, when the defendant was not himself the- aggressor, but was defending his own property from an assailant, he has a right to use as much force as is necessary to prevent its forcible illegal removal, or his exclusion from its use. It is true that when the wrong is slight, or can be otherwise prevented or redressed, a cool and deliberate killing of a trespasser is murder. But the question is mainly, Is an essential right of the party forcibly assailed? If so, he is entitled, in the absence of adequate legal remedy, to use such force as is necessary to repel the attack.” [1 Whart. Or. L. (9 Ed.) secs. 500, 501.]
These remarks of the learned author are fully supported by the case of People v. Dann, 53 Mich. 490. In that case, an attempt was made to seize wheat, in the defendant’s custody; he resisted the attempted seizure and emphasized that resistance with a loaded pistol. Being convicted of an assault with intent to murder Wilson, who attempted to seize the wheat and who also had a pistol, he appealed to the Supreme Court, and that court said: “Defendant was the owner and in possession of the farm, and Mrs. Layman of the wheat, and he acted for her in caring for it, and he *196bad a right to defend this property against the encroachments by Wilson, and nse so much force as was necessary for that purpose. It needs no. citation of authorities to maintain this elementary principle of the law. A man is not obliged to abandon his farm, his home or his goods to a trespasser or intruder unless he voluntarily chooses so to do.It further appears that, having this right to protect the property, the defendant, while in his efforts to assert, and maintain it, was confronted by a concealed weapon used by Wilson against him, and in making his defense against this attack used his own pistol. This he had the right to do if he feared, and had good cause to fear, his life was in danger.Upon the People’s own showing in this case, had death resulted, the defendant would have been guilty of no more than -manslaughter, and under all the circumstances a new trial would be unnecessary. The judgment of conviction must be reversed and the respondent discharged.” [See, also, 1 Whart. Cr. L., sec. 100; Com. v. Kennard, 8 Pick. 133; Com. v. Power, 7 Met. 596; Beard v. United States, 158 U. S. 550; 1 Hale P. C. 485, 486; People v. Payne, 8 Cal. 341.]
Bishop, when speaking of cases represented by Com. v. Drew, 4 Mass. 391, says: “The doctrine that passion excited by trespass to property can never reduce the killing with a deadly weapon to manslaughter, is too hard for human nature; and though stated many times in the books, is not sufficiently founded in actual adjudication to be received without further examination. For surely, though a man is not so quickly excited by an attack on his property as on his person, and therefore the two cases afe not on precisely the same foundation, yet since he has the right to defend his property by all means short of taking human life, if in the heat of passion arising in a lawful defense he seizes a deadly weapon and with it unfortunately kills the aggressor, every principle which in other cases dictates the reduction of the crime to the miti*197gated form requires tbe same in this case.” [2 Bishop New Or. Law, note, sec. 706.]
Erom these premises it should be concluded that instructions 15 and 23 given of the court’s own motion were erroneous. They are the following:
15. “Although you may believe from the evidence that deceased was removing a stone fence belonging to defendant at the time he was shot, that would not justify or excuse him” (defendant).
23. “The defendant had a right to arm himself and go to any part of his own premises and forbid trespass thereon, but as before instructed, had no right to shoot deceased merely for removing stone defendant claimed to be his or on his premises.”
The error in these instructions consists in this: That they do not go far enough, and are therefore to that extent erroneous and misleading. -Because while it was true that ■defendant was not excused or justified in shooting Morgan for taking away stone which inclosed defendant’s field or which belonged to defendant, and were used by him to prevent his field from being flooded, yet it was also true that if hot blood was engendered in defendant by seeing his fence ■or wall thus removed, he was not guilty of a higher grade of offense than manslaughter in the fourth degree; and these instructions should have been enlarged so as to embrace that point. And it is not the law that self-defense may not coexist with a right to have an instruction given, based upon manslaughter in the fourth degree.
Therefore judgment reversed and cause remanded.
All concur.